      Case 0:21-mj-06163-PMH Document 8 Entered on FLSD Docket 03/26/2021 Page 1 of 1
                                        COURT M INUTES/ORDER
                          U nited States M agistrate Judge Patrick M Hunt                  .

                                                                              Date: 3/26/21 Time:10:00a.m.
  Defendant:Richard L.Harris                  #:              Case #: 21- 6163-Hunt
  AUSA: JodiAnton -Du               .                    ttorney: DarylW ilcox-FPD
 Violation: Assaulting,Resisting, orImpedi
                                         ngCertainOfficers.(DISTRIW               OFCOLUMBIA)
  Proceeding: PTD Hearing                                       CJA Appt:
 Bond/PTD Held:            e5 eNo         Recommended Bond:
 Bond Setat:                                                     Co-signed by:
  X. Surrenderand/ordo notobtainpassports/traveldocs                      Language: English
       Reportto PTSas direded/or        x'saweek/monthby                  Disposition:
       phone:       x'saweek/monthinperson                                                     *
       Random urine testing by PretrialServices
       Treatm ent as deem ed necessary                                             w                                *
       Refrain from excessive use ofalcohol                                                        .

       Palicipate in m entalhealth assessm ent& treatment
  X    Maintainorseekfull-timeemployment/education
       Nocontactwithvidims/witnesses
       No firearm s                                                                                                         *
       Notto encum berproperty                                                         <               -
 X     Maynotvisittransportationestablishments
       HomeConfinement/EledronicMonitoringand/or                                           .                            .
      Curfew 24 hours pm to           am , paid by
      Allowances:M edicalneeds,courtappearances, attorney visits,
                                                                                                            .
      religious,employment
 c Travelextendedto: SDFL                                                              .
 R Other:AppearataIlcourthearingandcommitnonew crimes                .
                                                                                                                *
                                                                              @
NEXT CO URT APPEARANCE      Date:           Tlm e
                                                 :          Judge:
RPPOX RE C0unSel:                                                                                                           '
PTD/BondHearing:
Prelim/ArraignorRemoval:
StatusConference RE:
Check if       The me on to con*nue to perm itthe deëndante hire counœ ii
                                                                        sG         . The :me f
                                                                                             rom te ay through tb
Applicable: r  re
                A  edul
                      ed dat
                           e isexdudedfrom t hedeadli
                                                    nefortalascomputed underthe SpeedyTr i
                                                                                         alM , sincetheendsofje o
                xrvedbygonti
                           ngthi
                               sconNnuanceou- i
                                              ghtheintemm ofthede ndae andthepublicinN                 y al
                                                                                                        .



D.A.R. ZX .*
           XW
           .
                      Vb
                      r                              .
                                                                         TimeinCourt:                       .h  .s
                                                                                                                 z.
                                                                                                                    :
                                                                                               Page:
